Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 1 of 18 Pageid#: 12411




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 DRUMMOND COAL SALES, INC., )
                            )
     Plaintiff,             )                                Civil Action No. 7:16-cv-00489
                            )
 v.                         )
                            )                                By: Michael F. Urbanski
 NORFOLK SOUTHERN RAILWAY )                                  Chief United States Judge
 COMPANY,                   )
                            )
     Defendant.             )

                                     MEMORANDUM OPINION

         This matter is before the court on plaintiff Drummond Coal Sales, Inc.’s motion to

 alter or amend judgment. ECF No. 381. Defendant Norfolk Southern Railway Company has

 responded, ECF No. 385, and this matter is ripe for disposition.1 In its motion, Drummond

 once again asks the court to rescind the contract, arguing that the jury verdict in this case

 requires it. The court disagrees that the equitable remedy of rescission is required, and, in any

 event, concludes that imposition of this equitable remedy is inappropriate given the entirety

 of the jury verdict and under the unique facts and circumstances of this case. As such,

 Drummond’s motion to alter or amend the judgment, ECF No. 381, is DENIED.

                                                        I.

         On February 26, 2020, the court entered a memorandum opinion and order granting

 in part and denying in part Drummond’s motion for entry of judgment and denying Norfolk



 1 In addition to the motion and response, Drummond filed a reply, ECF No. 386, and Norfolk Southern, with
 leave of the court, filed a sur-reply, ECF No. 389. In addition, the parties responded to the court’s request for
 additional briefing, ECF No. 390, with supplemental briefs. ECF Nos. 391 and 392.
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 2 of 18 Pageid#: 12412




 Southern’s motion for judgment as a matter of law. ECF Nos. 373, 374. Based on the jury

 verdict and the evidence adduced at trial, the court granted Drummond’s motion excusing it

 from any future performance under the C-9337 contract but exercised its equitable discretion

 to deny Drummond’s motion to rescind the contract based on the equities of this case,

 including Norfolk Southern’s part performance. As such, the court denied Drummond’s

 request for refund of shortfall fees it paid Norfolk Southern from 2010 – 2014.

         In its motion, Drummond argues that the court’s decision is “fundamentally

 inconsistent” because the court found Norfolk Southern’s material breach of C-9337 excuses

 Drummond from future performance under the contract but does not require Norfolk

 Southern to repay the shortfall fees. See Pl.’s Mot., ECF No. 382, at 2. Drummond also asserts

 that the court erred by not rescinding the contract by relying on “legally insufficient” factors.

 Id. at 3. In short, Drummond argues the court got it wrong and that the court should grant

 relief under Federal Rule of Civil Procedure 59(e). The court disagrees.

         This case has been pending since January 29, 2016, and the court is well-acquainted

 with the facts and legal arguments presented in the extensive summary judgment (and

 reconsideration) briefing and hearings conducted on April 13, 2018 and November 13, 2018,

 multiple motion in limine hearings, and during the course of the six day trial in September

 2019.2 After reviewing the voluminous post-trial briefing and holding a two-hour hearing on

 the post-trial motions, the court thoroughly considered the arguments and authorities raised

 by both parties. By memorandum opinion and order entered February 26, 2020, the court laid


 2For that matter, the court is familiar with prior litigation, and settlement thereof, between these parties over
 the C-9337 contract as outlined in its memorandum opinion in Norfolk Southern Railway Co. v. Drummond
 Coal Sales, Inc., ECF No. 117, Civil Action No. 7:08cv00340 (W.D. Va. Aug. 29, 2016).

                                                         2
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 3 of 18 Pageid#: 12413




 out its rationale and reasoning for granting in part and denying in part Drummond’s motion

 for judgment. Following Drummond’s pending Rule 59 motion, and after reviewing the

 parties’ further briefing on this subject, the court remains convinced that its decision to decline

 the remedy of rescission is appropriate and equitable under the procedural history and unique

 facts of this case. As such, the court affirms its conclusion from February 26, 2020 and will

 DENY Drummond’s motion for reconsideration. The court will take this opportunity to

 further elaborate on its findings and conclusions.

                                                 II.

        Rule 59(e) states that “[a] motion to alter or amend a judgment must be filed no later

 than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). The Fourth Circuit has

 directed that “a court may grant a Rule 59 motion in three circumstances: ‘(1) to accommodate

 an intervening change in controlling law; (2) to account for new evidence not available at trial;

 or (3) to correct a clear error of law or prevent manifest injustice.’” Bogart v. Chapell, 396 F.

 3d 548, 555 (4th Cir. 2005) (quoting United States v. Westinghouse Savannah River Co., 305

 F. 3d 284, 290 (4th Cir. 2002)). Drummond’s motion is founded only on prong (3), as it argues

 that the exercise of the court’s discretion to deny its request for rescission constitutes clear

 legal error. It is well settled that “Rule 59(e) ‘may not be used to relitigate old matters’ or to

 ‘raise arguments which could have been raised prior to the issuance of the judgment.’”

 O’Connor v. Columbia Gas Transmission Corp., 643 F. Supp. 2d 799, 810 (W.D. Va. 2009)

 (quoting Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 404 (4th Cir. 1998)). Instead, a

 Rule 59(e) motion “is considered to be ‘an extraordinary remedy that should be used

 sparingly.’” Lee v. Zom Clarendon, L.P., 665 F. Supp. 2d 603, 615–16 (E.D. Va. 2009) (quoting


                                                 3
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 4 of 18 Pageid#: 12414




 Pac. Ins., 148 F.3d at 403), aff’d sub nom. Sun Yung Lee v. Clarendon, 453 F. App’x 270 (4th

 Cir. 2011).

                                                        III.

         Under Virginia law, “equitable rescission is a ‘remedy which calls for the highest and

 most drastic exercise of the power of a court of chancery—to annul and set at naught the

 solemn contracts of parties.’” Young-Allen v. Bank of America, N.A., ___ Va. ___, 839 S.E.2d

 897, 900 (2020)3 (citing Schmidt v. Household Fin. Corp., II, 276 Va. 108, 115, 661 S.E.2d 834

 (2008)). Virginia law is clear that the decision to grant or deny rescission is “within the sound

 discretion of the trial court.” Callison v. Glick, 297 Va. 275, 289, 826 S.E. 2d. 310, 318 (2019);

 see also Neale v. Jones, 232 Va. 203, 207, 349 S.E.2d 116, 119 (1986) (“The decision of a suit

 for rescission . . . is addressed to the sound discretion of the court.”); Miller v. Reynolds, 216

 Va. 852, 856, 223 S.E. 2d 883, 886 (1976) (“The remedy of rescission is equitable in nature

 and is a remedy granted or denied within the sound discretion of the trial court.”); Bolling,

 185 Va. at 996, 41 S.E.2d at 62 (quoting Dobie v. Sears, Roebuck & Co., 164 Va. 464, 470,


 3 The Virginia Supreme Court decided Young-Allen while the current motion was pending. Both parties have
 addressed how the Young-Allen decision impacts this case. In Young-Allen, the Virginia Supreme Court held
 that in a case involving a completed foreclosure sale, a court will generally not rescind a contract unless
 “potential exceptions” apply. 839 S.E.2d at 900. One such exception is that “a material breach of a deed of
 trust could, in certain circumstances, constitute sufficient grounds to warrant the remedy of rescission.” Id. The
 Virginia Supreme Court further found that “the remedy of equitable rescission in this context is only available
 when the underlying breach of contract is ‘substantial’ or ‘material.’” Id. at 901. Further, Young-Allen was
 decided based on the plaintiff’s failure “to plead facts to support the drastic remedy of equitable rescission,”
 and not on the merits of the breach of contract claim. Id. The court finds that Young-Allen does not impact
 the analysis made in its February 26, 2020 memorandum opinion. In fact, the court finds that Young-Allen
 supports the finding that rescission is an available remedy for a material breach of contract left to the discretion
 of the court, and not a required remedy, as Drummond asserts. See Pl.’s Mot., ECF No. 386, at 3. Young-Allen
 does not disrupt the holding of Sunrise Continuing Care, LLC v. Wright, 277 Va. 148, 156, 671 S.E. 2d 132,
 136 (2009), where the Virginia Supreme Court held that “where a party wishes to rescind a contract on the
 ground of failure of consideration, if the failure has been partial only and a subsisting executed part performance
 is in his hands, and there has been no fraud on the part of the other, rescission will not be allowed.” See also
 Bolling v. King Coal Theatres, 185 Va. 991, 997, 41 S.E. 2d 59, 62 (1947).


                                                          4
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 5 of 18 Pageid#: 12415




 180 S.E. 289, 291 (1935) (“A suit for rescission is . . . addressed to the sound discretion of the

 court”)). Further, rescission is the “highest and most drastic” remedy available to the court,

 Young-Allen, 839 S.E.2d at 900, and “[i]f rescission is granted, the contract is terminated for

 all purposes, and the parties are restored to the status quo ante.” Schmidt, 276 Va. at 115, 661

 S.E. 2d at 837–38.

         Drummond argues that the court made an error of law in denying rescission, asserting

 that “Virginia law and the jury’s factual findings require rescission in this case.” Pl.’s Reply,

 ECF No. 386, at 2. Drummond relies on three Virginia Supreme Court cases, none of which

 stands for such a proposition. First, in Miller, the Virginia Supreme Court found that when

 deciding if rescission is the proper remedy, “[e]ach case is dealt with in light of its own

 circumstances.” 216 Va. at 856, 223 S.E.2d at 886. Specifically, in affirming the trial court’s

 rescission order, the Virginia Supreme Court found that where the parties made a mutual

 mistake, “[t]he equities of [that] case clearly require rescission.” Id. Thus, the Miller court

 directs this court to look at the circumstances of the case and only requires rescission where

 there has been a mutual mistake, not a breach of contract.4

          Drummond cites two additional Virginia Supreme Court breach of contract cases,

 Echard v. Waggoner, 126 Va. 238, 244, 101 S.E. 245, 247 (1919), and Strock v. MacNicholl,


 4 The court has not found any binding cases that apply Miller to require rescission as the result of a breach of
 contract. The court notes that in certain cases, such as fraud in the inducement and mutual mistake, the Virginia
 Supreme Court has been clear that rescission is required. See Abi-Najm v. Concord Condominium, LLC, 280
 Va. 350, 362, 699 S.E.2d 483, 489 (2010) (“A false representation of a material fact, constituting an inducement
 to the contract, on which the purchaser had a right to rely, is always ground for rescission of the contract.”);
 Miller, 216 Va. at 856, 223 S.E.2d at 886 (“In cases of plain mistake or misapprehension, . . . equity will rescind
 the conveyance, if the error goes essentially to the substance of the contract.”). The Virginia Supreme Court
 has refused to draw such a clear line when it comes to breach of contract, and the decision to rescind a contract
 for a breach is left to the discretion of the trial court. See Neale, 232 Va. at 209, 349 S.E.2d at 120 (finding in a
 breach of contract case that “the trial court did not abuse its discretion in holding that the lessors had not made
 out a case for rescission”).

                                                          5
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 6 of 18 Pageid#: 12416




 196 Va. 734, 735, 85 S.E.2d 263, 264 (1955), neither of which holds that rescission is a required

 remedy in this case. In Echard, the Virginia Supreme Court affirmed the trial court’s rescission

 order, finding “[the grantee] has failed to supply the consideration which she was bound to

 supply, and it follows that the trial court rightly determined that the grantors are entitled to

 have the instrument canceled for such failure of consideration.” 126 Va. at 244, 101 S.E. at

 247. In Strock, the Virginia Supreme Court reversed a trial court’s decision to deny rescission

 because the breaching party “wholly failed and neglected” to perform under the contract and

 did “not intend to perform her obligations in the future.” Id. at 736, 746. Both decisions rely

 on the breaching party substantially nonperforming (or completely nonperforming) under the

 contract. As the court discussed in its memorandum opinion, that is not the case here – the

 court found that Norfolk Southern partially performed under the contract such that rescission

 was not the proper remedy. See Bolling, 185 Va. at 997, 41 S.E.2d at 62 (“Rescission may be

 granted for a failure of consideration where such failure defeats the purpose of the instrument,

 as in Echard v. Waggoner, 126 Va. 238, 101 S.E. 245; but where a party wishes to rescind a

 contract on the ground of failure of consideration, if the failure has been partial only and a

 subsisting executed part performance is in his hands, and there has been no fraud on the part

 of the other, rescission will not be allowed.”); see also Sunrise Continuing Care, 277 Va. at

 156, 671 S.E.2d at 136. Accordingly, Echard and Strock do not require rescission in this case.5




 5 Drummond also cites third-party authorities and lower Virginia court cases to suggest that Virginia law “is

 not its own island when it comes to the legal principles of rescission, but rather, like the rest of the country,
 recognizes that rescission and restitution will lie provided the breach is substantial or material.” Pl.’s Reply,
 ECF No. 386, at 4 (internal citations omitted). However, in a diversity case, this court is required to follow the
 “most recent teaching by the Virginia Supreme Court.” Gill v. Rollins Protective Services Co., 722 F.2d 55, 58
 (4th Cir. 1983). As discussed infra, this court relied on Sunrise Continuing Care as the most recent Virginia

                                                         6
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 7 of 18 Pageid#: 12417




         While the court found that “rescission is not an available remedy,” Mem. Op., ECF

 No. 373, at 16, even if rescission were available, the court takes this opportunity to exercise its

 equitable discretion to deny the requested relief. See Young-Allen, 839 S.E.2d at 900; Schmidt,

 276 Va. at 115, 661 S.E.2d at 837. There are several reasons why it would be inequitable for

 Drummond to recoup the shortfall fees it paid during 2010 – 2014.

         First, although Drummond bargained for the important ability to ship coal under the

 utility contracts to satisfy its minimum volume requirements, see Dennis Steul Trial Test., ECF

 No. 332, at 175-176, 181, it never elected to do so. Instead, Drummond made the business

 decision to send the vast majority of its coal to the more profitable overseas market. As

 Drummond’s coal transportation expert Michael Sullivan testified, during this time frame

 Drummond generated $11 billion in revenue selling its coal abroad instead of domestically.

 Sullivan Trial Test., ECF No 336, at 104. On cross-examination, Sullivan conceded:

                  Q.     Now, Mr. Sullivan, if Drummond simply chose to sell its
                  coal abroad because it was making more money selling its coal
                  abroad than it could by selling it to destinations in the U.S. under
                  the contract, if that were the decision that Drummond made,
                  then nothing that Norfolk Southern did affected Drummond’s
                  choice, correct?

                  A.   If Drummond made the choice to sell their coal
                  somewhere else, okay, then Drummond made that choice.

 Id. at 105. The evidence at trial established that Drummond sold the bulk of its Colombian

 coal overseas. See Joint Stipulation of Facts, ECF No. 298, ¶¶ 60-62; see also Defense Trial

 Ex. 3 (admitted Sept. 11, 2019).



 Supreme Court case on rescission as the result of a breach of contract to find that because Norfolk Southern
 partially performed under the contract, rescission was not a required remedy. 277 Va. at 156, 67 S.E.2d at 136.


                                                       7
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 8 of 18 Pageid#: 12418




        Consistently, the jury found that, with regard to Article 27(i), Drummond did not notify

 Norfolk Southern that it anticipated not being able to ship the guaranteed volume of coal

 required by C-9337. See Jury Verdict, Answer to Special Interrog. No. 2, ECF No. 319. As

 reflected in the jury’s answer to Special Interrogatory No. 2, there was no evidence that

 Drummond reached out to Norfolk Southern (other than its perfunctory annual notification

 that Drummond anticipated shipping no coal for the year) or otherwise made any effort to

 “work together in good faith to identify and implement sales and transport alternatives that

 will permit Shipper [Drummond] to satisfy its Guaranteed volume obligations.” C-9337

 Contract, Article 27(i), ECF No. 302-1, at 21. This finding by the jury, ignored by Drummond,

 is important to the court’s weighing of the equities in this case.

        Indeed, consideration of the entire jury verdict, including the finding of breach of

 Article 13 of C-9337, but no breach of Article 27(i), is consistent with the court’s equitable

 determination to deny rescission. While the jury found that Norfolk Southern actively worked

 to prevent Drummond from shipping coal using the rates set forth in C-9337, it likewise found

 that Drummond made no effort to notify Norfolk Southern that it anticipated not being able

 to ship the guaranteed volume of coal. Considering the entirety of the jury’s verdict, rather

 than simply the finding as to Special Interrogatory No. 1, as urged by Drummond, denying

 Drummond’s request for rescission is consistent with, rather than repugnant to, the jury’s view

 as to all of the evidence and all of the issues in this case.

        The jury’s finding on Special Interrogatory No. 2, rejecting Drummond’s claim for

 breach of Article 27(i) of the C-9337 contract, confirms the court’s view of the evidence that

 Drummond made the business decision to sell the bulk of its Colombian coal overseas, and


                                                   8
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 9 of 18 Pageid#: 12419




 paid shortfall fees to Norfolk Southern under C-9337 to keep its option open to ship its coal

 to domestic southeast utilities should market conditions make it favorable to do so. Taken as

 a whole, the jury verdict supports the court’s finding that the equities do not support, much

 less require, rescission.

        In short, Drummond’s argument conflates the material breach of the contract found

 by the jury on Special Interrogatory No. 1 ─ that Norfolk Southern actively worked to prevent

 Drummond from shipping coal using the rates set forth in C-9337 ─ with its request for

 rescission, which asks the court to undo Drummond’s business decision to profit from

 overseas sales while paying shortfall fees. All along, Drummond had the ability to ship coal to

 the domestic destinations covered by the C-9337 contract, but made the business decision not

 to do so, instead paying shortfall fees to keep the option open to use the rates in C-9337 should

 the domestic coal market become more economically attractive.

        Second, to order rescission of C-9337 would undo the fact that Drummond released

 Norfolk Southern from any liability with regard to utility contracts not executed or amended

 after 2010. As part of the parties’ settlement of prior litigation regarding the shortfall fees

 under C-9337, Drummond executed a broad release which the court found barred any claims

 by Drummond for any C-9337 destination having a utility contract predating the release. The

 court has issued three opinions concerning the impact of that release on Drummond’s claims

 in this case. See Mem. Ops. ECF No. 267, at 29-47, ECF No. 294; Norfolk Southern Railway

 Co. v. Drummond Coal Sales, Inc., ECF No. 117, Civil Action No. 7:08cv00340 (W.D. Va.

 Aug. 29, 2016). Moreover, the proof offered by Drummond at trial reflected the operation of

 the 2010 mutual release. A significant aspect of the testimony of Drummond’s coal


                                                9
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 10 of 18 Pageid#: 12420




 transportation expert Sullivan was his explanation of a color-coded demonstrative aid. See

 Demonstrative Ex., ECF No. 385-1; Sullivan Trial Test., ECF No. 336, at 64-65, 68-72, 145-

 149. Employing this demonstrative aid, Sullivan testified as to the impact of Norfolk

 Southern’s utility contracts on Drummond’s ability to use the rates in C-9337.6 Sullivan offered

 no opinion about the number of white boxes displaying utility contract numbers because these

 boxes “reflect contracts that were not executed and/or amended in 2010 or beyond.” Sullivan

 Trial Test., ECF No. 336, at 70. And although Sullivan did not testify to this effect, those are

 the destinations and years subject to the release executed by Drummond as part of the January

 2010 settlement with Norfolk Southern. Given that Drummond had released Norfolk

 Southern from liability as regards the white numbered destinations in Sullivan’s demonstrative

 aid, it would be inequitable to rescind the contract in its entirety, which would have the effect

 of undoing the parties’ mutual agreement to settle and release claims predating 2010.

         Third, consideration of Drummond’s trial evidence offered through its coal

 transportation expert, Sullivan, raises another point supporting the court’s decision not to

 rescind the contract. Sullivan testified that he had no information about the utility contracts

 for the destinations and years indicated by the empty white boxes in his demonstrative aid. Id.

 at 69-70. These empty white boxes included the McDonough, Clinch River, Glen Lyn,

 Chesapeake and Potomac River destinations, each of which closed by 2015.7 Drummond


 6 As Sullivan explained, his demonstrative aid, ECF 385-1, color coded each of the utility destinations in C-
 9337 based on the impact of the liquidated damages provisions in the Norfolk Southern utility contracts. The
 black boxes indicated closed plants. Sullivan Trial Test., ECF No. 336, at 69. A red box reflected Sullivan’s
 opinion that the liquidated damages provision in that utility’s contract with Norfolk Southern precluded the
 utility from taking coal under C-9337 without paying liquidated damages. Id. Orange boxes reflected a partial
 limitation on the use of C-9337. Id. at 69, 72.
 7 As Norfolk Southern points out, Sullivan’s color coding of the Harllee destination as an empty white box was

 apparently erroneous.

                                                      10
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 11 of 18 Pageid#: 12421




 presented no evidence that Norfolk Southern’s utility contracts impaired Drummond’s ability

 to ship coal under C-9337 to these destinations prior to their closure. Just as with other

 elements of its breach of contract case, Drummond bears the burden of proof concerning the

 remedy of rescission. The Supreme Court of Virginia has noted the burden of proof borne by

 a plaintiff seeking rescission of a contract.

                One of the first principles with respect to the rescission of a
                contract is that in seeking a remedy which calls for the highest
                and most drastic exercise of the power of a court of chancery ─
                to annul and set at naught the solemn contracts of parties ─ there
                must first be a sufficient averment of facts showing the plaintiff
                entitled in equity to the relief which he seeks, and satisfactory
                proof of these facts, to justify the interposition of the court; and,
                in addition to all this, the court must be able substantially to
                restore the parties to the position which they occupied before
                they entered into the contract.

 Schmidt v. Household Finance Corp., II, 276 Va. 108, 115, 661 S.E.2d 834, 837 (2008)

 (quoting Bonsal v. Camp, 111 Va. 595, 600, 69 S.E. 978, 979 (1911)) (emphasis added). The

 absence of evidence as to whether Norfolk Southern’s contracts with the utilities served by

 the McDonough, Clinch River, Glen Lyn, Chesapeake and Potomac River destinations

 stations prior to 2015 precluded Drummond’s ability to use C-9337 for those destinations

 represents a failure of proof which cannot be ignored in assessing Drummond’s request to

 impose the drastic remedy of rescission.

        Fourth, it is wrong to suggest that Norfolk Southern did not part perform under the

 C-9337 contract. Drummond’s expert testified that the C-9337 contract bound Norfolk

 Southern to ship Drummond’s coal at fixed rates for multiple years, enabling Drummond to

 ship coal to southeast utility destinations at the bargained-for C-9337 rates even if the market

 price for rail rates skyrocketed. As Drummond argued, its benefit from the C-9337 contract

                                                 11
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 12 of 18 Pageid#: 12422




 was the option to use the C-9337 rates to ship coal to those destinations. See, e.g., Sullivan

 Trial Test., ECF No 336, at 146-149. If shipping coal to these destinations was not profitable

 for Drummond, it could, as it did, choose to pay shortfall fees. If domestic rail rates rose

 substantially, Drummond could take advantage of the locked-in rates in C-9337, making its

 coal more attractive to utilities. As Sullivan conceded on cross-examination:

               Q.     Drummond agreed to the - - to pay the shortfall fees in
               the contract if it did not ship the minimum volume? Drummond
               agreed to that, right?

               A.      They agreed to it, but they didn’t ask for it. That’s what
               I’m - -

               Q.      And in exchange, Norfolk Southern agreed to stand ready
               to transport millions of tons of coal for Drummond and to keep
               the rates constant from - - for ten years, from the beginning of
               the contract to the end of it, regardless what happened in the
               market for rail rates.
                       So if the rail rates during the course of this contract
               skyrocketed, Norfolk Southern would not be able to raise the
               rates to those levels, because it was tied into the rates under this
               contract, and any time Drummond decided that they wanted to
               ship the coal, Norfolk Southern would have to ship it under those
               rates?

               A.      Yes, the contract – they bargained for those rates, and
               Norfolk Southern would have to, if they tendered coal pursuant
               to that contract.

               Q.      And, sir, did Norfolk Southern even a single time, at any
               point in all those years, ever refuse to ship Drummond’s coal
               under the rates that they agreed to in the contract?

               A.     Not that I’m aware of.

 Id. at 150-151; see also Trial Test. of Drummond’s John McClellan, ECF No. 332, at 89-90.

        Further, although not a focus of the issues facing the jury, the equities do not allow the

 court to ignore the substantial contractual obligation that Norfolk Southern completed ─ the

                                                12
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 13 of 18 Pageid#: 12423




 construction of infrastructure improvements to allow Drummond to ship the volume of coal

 called for in C-9337 from the Shipyard River Terminal in Charleston, South Carolina, to

 utilities served by the Norfolk Southern in southeastern United States. Norfolk Southern was

 obligated under the C-9337 contract to construct a wye track at Wateree, South Carolina and

 three passing sidings between Columbia and Charleston, South Carolina at a total cost of $8.8

 million. Norfolk Southern met its contractual obligation to construct these infrastructure

 improvements. McClellan Trial Test., ECF No. 332, at 89. While Drummond dismisses this

 part performance because C-9337 required it to fund the infrastructure improvements, it

 ignores the fact that Drummond, in turn, was to be refunded by Norfolk Southern for its

 infrastructure payments on each ton of coal it shipped. Id. at 66-67. Drummond’s McClellan

 testified that “[b]asically, as the tons were shipped, we could get a refund or rebate off of that

 rate to help return that money back to us that we put up for these side tracks.” Id. at 67.

 Therefore, had Drummond shipped coal under C-9337, as contemplated, the per ton rebate

 paid by Norfolk Southern would “cover that initial investment,” id., ultimately requiring

 Norfolk Southern to absorb the cost of infrastructure improvements. In light of the

 requirement that Norfolk Southern refund Drummond for the infrastructure upgrades on

 each ton of coal Drummond shipped, the court cannot ignore the substantial part performance

 by Norfolk Southern in the construction of the wye track and passing siding infrastructure

 improvements.

        At the end of the day, given Drummond’s business decision to pay the shortfall fees

 and ship its coal to more lucrative overseas markets, Norfolk Southern’s part performance in

 constructing the wye track and passing siding infrastructure improvements, and the parties’


                                                13
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 14 of 18 Pageid#: 12424




 prior mutual release, rescission of the contract would be inequitable. To be sure, the jury found

 a breach of contract due to Drummond’s inability to use the rates in C-9337, but it also found

 that Drummond failed to prove a breach of Article 27(i), bearing directly on the shortfall fee

 issue. As such, the circumstances of this case suggest that the proper remedy afforded by this

 breach would be a claim for damages, rather than rescission.

        In short, the court does not believe that the entirety of the jury verdict and equity

 require that it undo Drummond’s business decision to ship its coal overseas while paying

 Norfolk Southern the shortfall fees from 2010 to 2014. Therefore, Drummond has failed to

 demonstrate that the court made an error of law, as required by Rule 59(e). See Hutchinson v.

 Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). Accordingly, the court will deny Drummond’s

 Rule 59(e) motion.

                                                IV.

        Drummond makes additional arguments, which the court addresses briefly.

 Drummond asserts that the court erred in denying rescission because it relied on the following

 three factors: (i) that Norfolk Southern provided at least a “peppercorn” of consideration for

 the contract; (ii) that Norfolk Southern partially performed under the contract; and (iii) that

 the parties could not literally be returned to the status quo ante. Pl.’s Mot., ECF No. 382, at 2.

 None of these claims meet the high burden warranting reconsideration under Rule 59(e).

        First, Drummond argues the court erred because the “peppercorn” theory of

 consideration is applicable to contract formation, not rescission. The court agrees that the

 “peppercorn” theory applies to contract formation. When a party seek to rescind a contract

 on the grounds of failure of consideration, as Drummond seeks, the court must consider if


                                                14
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 15 of 18 Pageid#: 12425




 such a failure of consideration has been partial or complete. See Bolling, 185 Va. at 997, 41

 S.E.2d at 62. The court merely began its analysis at contract formation to analyze the entire

 consideration provided by Norfolk Southern. The court found that “Norfolk Southern

 provided at least a peppercorn of consideration by giving up its ability to bargain over

 transportation rates that Drummond could use on demand.” Mem. Op., ECF No. 373 at 15.

 Indeed, the court then elaborated on how Norfolk Southern partially performed under the

 contract by providing further consideration, in addition to the “peppercorn,” when it denied

 rescission. See id. at 15-16.

        Second, Drummond argues the court erred in finding that Norfolk Southern partially

 performed under the contract. The court disagrees. As discussed above, under Virginia law,

 rescission is not the proper remedy “if the failure has been partial only and a subsisting

 executed part performance is in [the plaintiff’s] hands.” Sunrise Continuing Care, 277 Va. at

 156, 671 S.E.2d at 136. At the very least, Norfolk Southern constructed the track

 improvements necessary to move Drummond’s coal from the Shipyard River Terminal in

 Charleston to southeast U.S. utilities. While Drummond was required to pay for the

 infrastructure improvements, the C-9337 contract provided that it was to get its money back

 in a per ton rail rate discount.

        In addition, the cross-examination of Drummond’s expert Sullivan established that, for

 certain destination during certain years, there was no utility contract liquidated damages

 impediment to Drummond’s shipping coal sufficient to meet its minimum volume

 requirement under C-9337. As regards these destinations, Norfolk Southern fully performed.

 Yet Drummond still shipped no coal to those utilities. Indeed, Sullivan conceded that these


                                              15
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 16 of 18 Pageid#: 12426




 utilities consumed multiple times the amount of coal required to meet Drummond’s minimum

 volume requirements under the C-9337 contract.

               Q.     Mr. Sullivan, even with your analysis, even if we take what
               you were talking with Mr. Wells about, about all these –
               Drummond being foreclosed from all these different plants, even
               under your analysis, even as late as 2017, the utilities – the
               destinations to which Drummond could sell were using two to
               four times the coal each year compared to Drummond’s
               minimum commitment, right?

               A.     The total 23 plants?

               Q.       Well, no. In 2017, you’re saying there weren’t 23 plants
               left, right?

               A.     Right.

               Q.     Okay. Whichever plants were left, and taking out the
               plants that you claim Drummond was foreclosed to selling to,
               leaving just the ones that you say are still in the green, I think you
               had, they were still using more than twice and more than three
               times the coal compared to Drummond’s minimum volume
               commitment under this contract?

               A.     In total, yes.

 Sullivan Trial Test., ECF No 336, at 137. Thus, even when the C-9337 contract was specifically

 added to the utility contract for the Wateree plant, Drummond shipped no coal to Wateree.

 Nor did Sullivan identify any impediment to coal shipments to the Wansley or Hammond

 destinations from 2015 on. Id. at 71; see Sullivan’s Demonstrative Ex., ECF No 385-1 (green

 boxes). Plainly, factors other than the liquidated damages provisions in Norfolk Southern’s

 utility contracts caused Drummond not to meet the minimum volume requirements in C-9337.

 Even though this evidence concerns the latter years of the contract as to which Drummond

 made no shortfall fee payments, it confirms that for reasons unrelated to liquidated damages


                                                16
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 17 of 18 Pageid#: 12427




 provisions in Norfolk Southern’s utility contracts, Drummond chose to ship no coal under C-

 9337. These circumstances suggest that it would be inequitable to rescind the contract and

 refund the shortfall fees Drummond chose to pay in earlier years.

        Finally, Drummond argues the court erred because rescission does not require literal

 restoration of the status quo ante. While the court found that “Drummond would have the

 court revert the parties to a time before C-9337 was signed,” Mem. Op., ECF No. 373, at 16,

 it did not deny rescission based on the inability to literally restore the parties to a time before

 C-9337 was signed. Instead, the court followed the guidance of the Virginia Supreme Court,

 where “[a] court of equity is always reluctant to rescind unless the parties can be put in statu[s]

 quo. If this cannot be done, it will give relief only where the clearest and strongest equity

 imperatively demands it.” Dobie, 164 Va. at 474, 180 S.E. at 292; see also Adelman v. Conotti

 Corp., 215 Va. 782, 794, 213 S.E.2d 774, 781 (1975). The court considered the ability to return

 the parties as close to the status quo as possible, and after weighing the equities, the court

 denied rescission.

                                                 V.

        The decision whether to invoke “the highest and most drastic exercise of the power of

 a court of chancery,” Young-Allen, 839 S.E.2d at 900, is vested in the sound discretion of the

 court. After reflecting on the entirety of the jury verdict; Norfolk Southern’s part performance

 in constructing the infrastructure improvements; the parties’ prior release of claims; the pre-

 2015 lapse in the trial evidence as to certain destinations; and Drummond’s decision to focus

 its coal sales overseas instead of the area served by C-9337, even in those instances where the

 Norfolk Southern utility contracts posed no impediment to Drummond, the drastic equitable


                                                 17
Case 7:16-cv-00489-MFU Document 393 Filed 07/29/20 Page 18 of 18 Pageid#: 12428




 remedy is not appropriate under the unique facts of this case. As such, the court DENIES

 Drummond’s motion for reconsideration. ECF No. 381.

        All matters relating to this cause having been addressed, a Final Order will be entered

 reflecting that the Judgment entered on March 3, 2020 remains in effect.


                                                   Entered: July 27, 2020
                                                                     Mike Urbanski
                                                                     cn=Mike Urbanski, o=US Courts,
                                                                     ou=Western District of Virginia,
                                                                     email=mikeu@vawd.uscourts.gov,
                                                                     c=US
                                                                     2020.07.27 18:12:02 -04'00'

                                                   Michael F. Urbanski
                                                   Chief United States District Judge




                                              18
